97 F.3d 38
Kenneth EVANS, Edward J. Lewis, James T. Conolly, Joan Gill,and Richard Taylor, Plaintiffs,Nu'Man Sabree, Reginald H. Bowman, Andre Soleil, and GlennAllen, Plaintiffs-Appellants-Cross-Appellees,v.BOARD OF ELECTIONS OF the CITY OF NEW YORK, Howard Babbush,Senator, John Sampson, Rhonda Jacobs, Assemb., AlVann, Defendants,Ada L. Smith, Sen., Velmanette Montgomery, Sen. WilliamBoyland, and Clarence Norman,Defendants-Appellees-Cross-Appellants.
Nos. 96-9296L, 96-9298XAP.
United States Court of Appeals,Second Circuit.
Oct. 9, 1996.

Michael Freeman, New York City, for Ada Smith and Clarence Norman.
Michael Toler, South Ozone Park, NY, for Reginald H. Bowman, Andre Soleil, and Glenn Allen.
Present:  OAKES, ALTIMARI, MAHONEY, Circuit Judges.
PER CURIAM:


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the order of the district court be and it hereby is REVERSED.


3
On October 1, 1996, the United States District Court for the Eastern District of New York entered an order that granted a preliminary injunction directing the continuation of the September 10, 1996 Democratic primary election for certain offices in Kings County in a number of specified election districts.  The order of the district court is reversed.  No continuation of the primary election shall be held on October 10, 1996.  The mandate shall issue forthwith.  An opinion in the related case  Gold v. Feinberg, Nos. 96-9274, 96-9284, articulating the rationale for this decision will follow.